 Case 1:20-cv-01775-LPS Document 11 Filed 01/19/21 Page 1 of 2 PageID #: 206




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

CELANESE INTERNATIONAL                    )
CORPORATION; CELANESE (MALTA)             )
COMPANY 2 LIMITED; &                      )
CELANESE SALES U.S. LTD.,                 )
                                          )
                        Plaintiff,        )
                                          )
       v.                                 )                 C.A. No. 20-1775-LPS
                                          )
ANHUI JINHE INDUSTRIAL CO., LTD.;         )                 JURY TRIAL DEMANDED
JINHE USA LLC; UMC INGREDIENTS,           )
LLC f/k/a JRS INTERNATIONAL LLC;          )
PRINOVA US LLC; & AGRIDIENT, INC.,        )
                                          )
                        Defendants.       )
__________________________________________)


           DEFENDANT UMC INGREDIENTS, LLC’S MOTION TO DISMISS
                    PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to FED. R. CIV. P. 12(b)(6), Defendant UMC Ingredients, LLC, respectfully

moves the Court to dismiss the Complaint (D.I. 1), because it fails to state a claim against UMC

Ingredients, LLC, upon which relief can be granted. The Defendant requests that the Court

enter the attached Order granting this motion.
 Case 1:20-cv-01775-LPS Document 11 Filed 01/19/21 Page 2 of 2 PageID #: 207




       The grounds for this motion are fully set forth in the Defendant’s opening brief, filed

concurrently herewith.

                                                 Respectfully submitted,


                                                    SHAW KELLER LLP

                                                    /s/ Andrew E. Russell
OF COUNSEL:                                         John W. Shaw (No. 3362)
Paul Grandinetti                                    Andrew E. Russell (No. 5382)
LEVY & GRANDINETTI                                  I.M. Pei Building, 12th Floor
1120 Connecticut Avenue, N.W., Suite 304            1105 North Market
Washington, D.C. 20036                              Wilmington, Delaware 19801
(202) 429-4560                                      (302) 298-0700
mail@levygrandinetti.com                            jshaw@shawkeller.com
                                                    arussell@shawkeller.com
Dated: January 19, 2020                             Attorney for Defendant UMC Ingredients, LLC




                                                2
